Citation Nr: 0708707	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-22 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for degenerative disc 
disease of the spine.

4.  Entitlement to service connection for asthma, shortness 
of breath, and allergies, claimed as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2006, the veteran testified before the undersigned at 
a Travel Board hearing at the RO.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a November 2004 determination, the RO denied the 
veteran's claims of entitlement to service connection for 
right and left knee disorders.  He subsequently initiated and 
perfected an appeal to the Board.

2.  On July 12, 2006, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran that he wished to withdraw his current claims 
regarding his right and left knees.

3.  The weight of the competent evidence is against a 
conclusion that the veteran has degenerative disc disease of 
the spine due to in-service symptomatology or pathology, or 
that such disorder was manifested within one year after his 
separation from service.




4.  The service medical records are negative for any 
complaints, findings, or diagnosis indicative of asthma, 
shortness of breath, allergies, or an asbestos-related 
disorder, and the preponderance of the credible and probative 
evidence of record is against a finding that the veteran has 
asbestosis or any disorder related to asbestos exposure that 
is attributable to his period of active service.



CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for a right 
knee disorder, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2006).

2.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for a left 
knee disorder, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2006).

3.  Degenerative disc disease of the spine was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  Asthma, shortness of breath, and allergies, claimed as 
due to asbestos exposure, were not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, 20 Vet.App. 537 (2006).  In the 
present case, proper VCAA notice was provided in July 2004, 
prior to the November 2004 rating decision.

In the July 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  Moreover, 
it appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The veteran was also provided with notice regarding potential 
downstream issues, such as disability rating and effective 
date, in a June 2006 letter.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn his appeal with 
regard to the claims of entitlement to service connection for 
a right and left knee disorder and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of these issues, and they 
must be dismissed.

In a determination dated November 2004, the RO denied the 
veteran's claims of entitlement to service connection for 
right and left knee disorders.  The veteran filed a notice of 
disagreement as to that determination in February 2005, a 
statement of the case was issued in May 2005, and the veteran 
perfected his appeal in July 2005.

In a signed written statement submitted at his Travel Board 
hearing, the veteran indicated that he wished to withdraw his 
appeal as to the claims of entitlement to service connection 
for right and left knee disorders.  That statement 
constitutes a written withdrawal of the substantive appeal 
with regard to those matters.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to these issues.  Accordingly, the 
Board does not have jurisdiction to review those claims, and 
they must therefore be dismissed, without prejudice.  38 
U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b), (c).

III.  Service Connection Claims

A.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
arthritis, including degenerative disc disease, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

B.  Degenerative Disc Disease of the Back

The veteran indicated in a written statement on his July 2005 
substantive appeal (VA Form 9) that he first injured his back 
in service.  In July 2006, he testified that he never went on 
sick call for his back in service, because he had no specific 
injury to his back.  He indicated that there were times when 
soldiers did not want to go on sick call, but would just 
continue performing their mission.

The veteran's service medical records are negative for any 
complaints or symptoms associated with his back.  When he was 
examined in March 1968 for separation, the veteran's spine 
was normal, and he reported no history of back pain.

Private treatment records dated from May 1994 to August 2002 
show the veteran was originally diagnosed with degenerative 
disc disease in May 1994, when he reported back pain for the 
past three days.  In October 1996, he dated his recurrent 
back pain back a couple of years.  April and August 2002 
clinical entries show the veteran sought treatment for his 
back, as a result of a worker's compensation back injury four 
months prior.

VA outpatient clinical records dated from April 2003 to 
September 2005 show the veteran was treated at the pain 
clinic for back pain.  Diagnoses of low back pain and 
degenerative disc disease were given.

In July 2006, the veteran testified that he had experienced 
back pain with standing for long periods of time and with 
bending over.  He received medication and steroid shots.  The 
pain radiated down both of his legs.  He could not recall how 
soon after service he began having problems with his back.  
He did indicate that he had sought treatment for his back for 
at least the past ten years.  He indicated that he had 
suffered no specific injury in service, but performed a lot 
of lifting, since he worked as a mechanic in service.  That 
was when his back began to hurt.

Based on the foregoing, the Board finds that there is a lack 
of evidence to show that the veteran has a currently 
diagnosed back disorder that is of in-service origin.  
Specifically, there is no evidence that a back disorder began 
during service.  The service medical records are silent for 
any evidence of treatment for the veteran's back while in 
service.  Even the veteran himself testified that he incurred 
no back injury in service.  He only indicated that this was 
when his back pain began.  Furthermore, the Board notes that 
there is evidence that the veteran sustained a back injury 
unrelated to his military service, since he indicated it was 
an accident that occurred at work.

Since there is no documented medical treatment for the 
veteran's back disorder prior to October 1996, and since the 
veteran cannot recall receiving treatment for his disorder 
for more than ten years, the Board finds initially that there 
is no evidence that the veteran's disorder was manifested 
within one year of his separation in June 1968.  Therefore, 
presumptive service connection is not warranted.

In addition, while there is no objective evidence of a back 
disorder in service, there is also no evidence of a link 
between the veteran's current diagnosis and any incident in 
service.  The Board recognizes that the veteran believes that 
his back disorder began in service, when he had to perform 
heavy lifting.  His sincerity is not in question.  However, 
while the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Given the length of time between the veteran's separation 
from service in June 1968 and his first documented evidence 
of a back disorder in October 1996, and the lack of any 
objective evidence showing a link between the two, the Board 
concludes that the evidence preponderates against a finding 
that the degenerative disc disease of the veteran's back was 
incurred in or is related to military service, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Asthma, Shortness of Breath, Allergies

The veteran has contended that he was exposed to asbestos and 
that this caused his current disabilities of asthma, 
shortness of breath, and allergies.

A review of the veteran's service medical records shows they 
are silent for any complaints or diagnoses related to 
allergies or a respiratory disorder.

The veteran's separation document (DD Form 214) indicates his 
military occupational specialty was as a general vehicle 
repairman.  His service personnel records indicated he worked 
in automotive maintenance, as a wrecker operator and wheel 
vehicle mechanic.

Private treatment records dated from May 1964 to October 1998 
show the veteran was treated for an infected throat, 
bronchitis, sinusitis, allergies, and other upper respiratory 
infections.

Additional private treatment records dated from February 1992 
to November 2002 show the veteran was treated for congestion, 
sinusitis, and upper respiratory infections.

VA outpatient treatment records dated from October 2000 to 
August 2005 show the veteran complained of and was treated 
for symptoms associated with allergies, asthma, and 
sinusitis.

In a November 2004 written statement, W.G., an attorney, 
indicated that a recent radiology report showed there were 
changes on the veteran's chest X-ray that might be consistent 
with his previous asbestos exposure.

In a December 2004 written statement, S.P., M.D., indicated 
that the veteran had a history of asbestos exposure.  He 
worked for a power company from 1970 to 2002.  He worked at a 
number of different power plants as a hydraulic mechanic, 
machinist, and electrician.  His duties included grinding off 
asbestos-containing gaskets, welding, cleaning up asbestos-
containing debris, using asbestos-containing blankets, and 
cutting asbestos-containing material with a saw.  Dust was 
frequently in the air and all over his clothing.  Respiratory 
protection was not provided until his last five years.  Prior 
to this employment, the veteran worked as a mechanic.  He 
also reported working on brake shoes and clutch pads while in 
service.  The veteran had a history of smoking up to one pack 
per day for 25 years.  He quit smoking in 1989.  He reported 
dyspnea on exertion such as walking at a rapid rate.  He had 
a history of asthma, hypertension, and arthritis.  The 
veteran took medication for his asthma.

On examination, the veteran's lungs were clear to 
auscultation and percussion.  His pulmonary function tests 
revealed lung volumes consistent with a restrictive 
ventilatory defect and a decreased diffusion.  His August 
2004 chest X-ray showed bilateral increased interstitial 
markings affecting the lower 2/3 lung zones.  After reviewing 
the x-rays, Dr. P believed, with a reasonable degree of 
medical certainty, that the veteran had asbestosis.

In October 2005, the veteran underwent VA examination.  His 
claims file was reviewed.  Private service records were 
positive for diagnoses of bronchitis, sinusitis, laryngitis, 
and pharyngitis during service.  There was also evidence of 
episodic visits after service for problems with bronchial 
asthma and bronchitis.  The veteran reported that he was 
diagnosed with asthma in 1997 after an episode of pneumonia.  
He also indicated that he was diagnosed with asbestosis in 
August or September 2004.  He smoked one pack of cigarettes 
per day for 25 years, but quit in 1990.

The veteran reported a morning cough, productive of brownish-
to-clear sputum.  He said he had rare hemoptysis.  He 
reported mild dyspnea with exertion.  He had asthma attacks 
three to four times per year.  They required antibiotic use 
and short-term steroid use.  His allergies were worse in the 
spring and fall.

The veteran reported that he was a mechanic during his 
military service from 1965 to 1968.  On a regular basis, he 
changed the brakes on vehicles.  After service, he worked on 
jobs as a mechanic.  Then, in 1970, he worked for a power 
company until 2002.  He was a waterwheel mechanic and a 
machinist, and reported that he had asbestos exposure during 
that time period.

On examination, the veteran's lungs were clear to 
auscultation with diminished breath sounds bibasilar with 
fair excursion.  An October 2005 chest X-ray report showed 
the lungs were clear, and there were no pleural effusions.  
No pleural calcifications were noted.  There was an 
atherosclerotic calcification within the aortic arch.  
Pulmonary function tests performed in October 2005 at the VA 
Medical Center (VAMC) yielded results that were reported as 
not reproducible, and therefore not interpretable.  Full 
pulmonary function tests performed in December 2004 by Dr. P 
revealed normal spirometry, lung volumes with a VC that was 
81 percent of predicted, total lung capacity that was 77 
percent of predicted, and DLCO that was 73 percent of 
predicted.  When DLCO was corrected, it was 116 percent of 
predicted.

The examiner reviewed the letter from Dr. P, which indicated 
that an August 2004 chest X-ray showed bilateral increased 
interstitial markings affected the lung zones.  An October 
2005 high resolution chest CT showed no evidence of fibrosis 
or bullous disease.  There was linear scarring at the right 
lung base.  The diagnosis was reactive airway disease, mild.

The examiner concluded that it was "less likely than not" 
that the veteran had asbestosis.  The reasoning was that 
neither a chest X-ray nor a high resolution chest CT revealed 
any pulmonary fibrosis.  The chest X-ray in August 2004 was 
interpreted as showing the mildest changes in the lower 2/3 
of the lung fields.  This was in an overweight individual, 
which made it a difficult call.  Likewise, the normal 
corrected DLCO made any reduction in lung volumes likely due 
to an extrinsic process, such as obesity.  Since the veteran 
did not have asbestosis, the examiner did not offer an 
opinion as to whether it was incurred in service.

Next, the examiner concluded that the veteran likely had 
asthma.  However, this was based on his history, as neither 
the spirometry results that he brought, nor those obtained at 
the VAMC, supported that diagnosis.  The veteran's asthma, 
shortness of breath, and allergies were characterized as 
"less likely than not" related to military service.  The 
rationale was that the veteran was not diagnosed with 
reactive airway disease until 1997 after a bout of pneumonia.  
The examiner then indicated that he reviewed the report and 
reviewed the studies with a board-certified pulmonologist, 
which had extensive experience with pneumoconioses.

In a June 2006 letter, the veteran's attorney indicated that 
recent testing showed results were consistent with his 
previous clinical evaluation.  However, his breathing test 
showed a decrease in his lung function.  The attached 
pulmonary function test result showed Dr. P indicated that 
spirometry was consistent with moderately severe restrictive 
ventilatory defect.  The response to bronchodilator was 
insignificant.  Lung volumes were consistent with a 
restrictive ventilatory defect.  There was a severe reduction 
in the diffusing capacity for carbon monoxide.

Based on the record, the Board finds there is a lack of 
evidence to warrant service connection for asthma, shortness 
of breath, and allergies, claimed as due to asbestos 
exposure.  First, while the veteran has been diagnosed with 
asthma, dyspnea (shortness of breath) and allergies, there is 
no evidence that these disorders are related to any exposure 
to asbestos or to his military service.  His service medical 
records are entirely silent for any complaints related to 
allergies or any respiratory symptoms.  In addition, there is 
no opinion of record showing the veteran has a current 
diagnosis that is related to his military service.  In 
addition, the first evidence showing a diagnosis of allergic 
rhinitis is a July 1991 private treatment record, more than 
twenty years after separation from service.

Finally, with regard to whether the veteran has asbestosis 
and, if so, whether that disorder is related to his military 
service, the Board finds that the preponderance of the 
evidence is against a finding that the veteran has this 
diagnosis.  While the December 2004 written statement from 
Dr. P indicated the veteran had a diagnosis of asbestosis 
within a reasonable degree of medical certainty, the October 
2005 VA examination report indicated that there was no 
evidence of asbestosis.

In comparing the two opinions, the Board finds that VA 
examination report to be more persuasive.  The VA examiner 
referred specifically to X-ray and CT scan findings to 
support the conclusion that the veteran does not have 
asbestosis.  While Dr. P indicated that he reviewed the 
veteran's X-rays and concluded the veteran had asbestosis, he 
provided no reasoning for this conclusion, based on the X-ray 
reports and medical records.  The VA examiner explained that 
asbestosis was likely not present because the chest X-rays 
and CT scans showed no evidence of pulmonary fibrosis.  In 
addition, the VA examiner explained the veteran's corrected 
DLCO readings as due to his obesity.  Dr. P did not address 
any of these issues.

Because the Board has concluded that the preponderance of the 
evidence is against a finding of a diagnosis of asbestosis, 
we do not need to determine whether the veteran was exposed 
to asbestos in service.  However, the Board notes that the 
veteran worked for a power company for 32 years after his 
separation from service, and testified in July 2006 that he 
was currently pursuing a lawsuit against this company for 
asbestos exposure.

The Board recognizes that the veteran believes that his 
asthma, shortness of breath, and allergies are due to 
exposure to asbestos in service.  His sincerity is not in 
question.  However, as noted above, while the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the etiology of a 
disorder.  See Espiriti, supra.

As the evidence preponderates against the claim for service 
connection for asthma, shortness of breath, and allergies, 
claimed as due to exposure to asbestos, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

The appeal as to the claim of entitlement to service 
connection for a right knee disorder is dismissed.

The appeal as to the claim of entitlement to service 
connection for a left knee disorder is dismissed.

Service connection for degenerative disc disease of the spine 
is denied.

Service connection for asthma, shortness of breath, and 
allergies, claimed as due to asbestos exposure, is denied.




________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


